UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-1682 Name of Registrant: Putnam Voyager Fund Address of Principal Executive Offices: One Post Office Square Boston, Massachusetts 02109 Name and address of agent of service: James P. Pappas, Vice President Putnam Voyager Fund One Post Office Square Boston, Massachusetts 02109 CC: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrant's telephone number including area code: (617) 292-1000 Date of fiscal year end: 07/31/2007 Date of reporting period: 07/01/2007 - 06/30/2008 Item 1: Proxy Voting Record Registrant : Putnam Voyager Fund ACCENTURE LIMITED Ticker Security ID: Meeting Date Meeting Status ACN CUSIP9 G1150G111 02/07/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Blythe McGarvie Mgmt For For For 2 Elect Mark Moody-Stuart Mgmt For For For 3 Bylaw Amendment to Allow the Mgmt For For For Company to Deliver Proxy Materials Electronically 4 Ratification of Auditor Mgmt For For For Adobe Systems Inc Ticker Security ID: Meeting Date Meeting Status ADBE CUSIP9 00724F101 04/09/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF CLASS I Mgmt For For For DIRECTOR: EDWARD W. BARNHOLT 2 ELECTION OF CLASS I Mgmt For For For DIRECTOR: MICHAEL R. CANNON 3 ELECTION OF CLASS I Mgmt For For For DIRECTOR: JAMES E. DALEY 4 ELECTION OF CLASS I Mgmt For For For DIRECTOR: CHARLES M. GESCHKE 5 ELECTION OF CLASS I Mgmt For For For DIRECTOR: SHANTANU NARAYEN 6 ELECTION OF CLASS I Mgmt For For For DIRECTOR: DELBERT W. YOCAM 7 Amendment to the 2003 Equity Mgmt For For For Incentive Plan 8 Ratification of Auditor Mgmt For For For AES Corp. Ticker Security ID: Meeting Date Meeting Status AES CUSIP9 00130H105 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Paul Hanrahan Mgmt For For For Elect Kristina Johnson Mgmt For For For Elect John Koskinen Mgmt For For For Elect Philip Lader Mgmt For For For Elect Sandra Moose Mgmt For For For Elect Philip Odeen Mgmt For For For Elect Charles Rossotti Mgmt For For For Elect Sven Sandstrom Mgmt For For For 2 REAPPROVAL OF THE AES Mgmt For For For CORPORATION 2003 LONG- TERM COMPENSATION PLAN. 3 RATIFICATION OF APPOINTMENT Mgmt For For For OF INDEPENDENT AUDITORS. Aetna Inc Ticker Security ID: Meeting Date Meeting Status AET CUSIP9 00817Y108 05/30/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For FRANK M. CLARK 2 ELECTION OF DIRECTOR: BETSY Mgmt For For For Z. COHEN 3 ELECTION OF DIRECTOR: MOLLY Mgmt For For For J. COYE, M.D. 4 ELECTION OF DIRECTOR: Mgmt For For For ROGER N. FARAH 5 ELECTION OF DIRECTOR: Mgmt For For For BARBARA HACKMAN FRANKLIN 6 ELECTION OF DIRECTOR: Mgmt For For For JEFFREY E. GARTEN 7 ELECTION OF DIRECTOR: EARL Mgmt For For For G. GRAVES 8 ELECTION OF DIRECTOR: Mgmt For For For GERALD GREENWALD 9 ELECTION OF DIRECTOR: ELLEN Mgmt For For For M. HANCOCK 10 ELECTION OF DIRECTOR: Mgmt For For For EDWARD J. LUDWIG 11 ELECTION OF DIRECTOR: Mgmt For For For JOSEPH P. NEWHOUSE 12 ELECTION OF DIRECTOR: Mgmt For For For RONALD A. WILLIAMS 13 APPROVAL OF INDEPENDENT Mgmt For For For REGISTERED PUBLIC ACCOUNTING FIRM 14 SHAREHOLDER PROPOSAL ON ShrHoldr Against Against For CUMULATIVE VOTING 15 SHAREHOLDER PROPOSAL ON ShrHoldr Against Against For NOMINATING A RETIRED AETNA EXECUTIVE TO THE BOARD AGCO Corporation Ticker Security ID: Meeting Date Meeting Status AG CUSIP9 001084102 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Herman Cain Mgmt For For For Elect Wolfgang Deml Mgmt For For For Elect David Momot Mgmt For For For Elect Martin Richenhagen Mgmt For For For 2 APPROVAL OF THE AGCO Mgmt For For For CORPORATION MANAGEMENT INCENTIVE PLAN. 3 Ratification of Auditor Mgmt For For For Altria Group Ticker Security ID: Meeting Date Meeting Status MO CUSIP9 02209S103 05/28/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTORS: Mgmt For For For ELIZABETH E. BAILEY 2 ELECTION OF DIRECTORS: Mgmt For For For GERALD L. BALILES 3 ELECTION OF DIRECTORS: Mgmt For For For DINYAR S. DEVITRE 4 ELECTION OF DIRECTORS: Mgmt For For For THOMAS F. FARRELL, II 5 ELECTION OF DIRECTORS: Mgmt For For For ROBERT E.R. HUNTLEY 6 ELECTION OF DIRECTORS: Mgmt For For For THOMAS W. JONES 7 ELECTION OF DIRECTORS: Mgmt For For For GEORGE MUNOZ 8 ELECTION OF DIRECTORS: Mgmt For For For MICHAEL E. SZYMANCZYK 9 RATIFICATION OF THE Mgmt For For For SELECTION OF INDEPENDENT AUDITORS 10 STOCKHOLDER PROPOSAL 1 - ShrHoldr Against Against For SHAREHOLDER SAY ON EXECUTIVE PAY 11 STOCKHOLDER PROPOSAL 2 - ShrHoldr Against Against For CUMULATIVE VOTING 12 Shareholder Proposal Regarding ShrHoldr Against Against For Application of Master Settlement Agreement Practices Worldwide 13 STOCKHOLDER PROPOSAL 4 - ShrHoldr Against Against For STOP YOUTH-ORIENTED AD CAMPAIGNS 14 STOCKHOLDER PROPOSAL 5 - ShrHoldr Against Against For TWO CIGARETTE APPROACH TO MARKETING 15 STOCKHOLDER PROPOSAL 6 - ShrHoldr Against Against For ENDORSE HEALTH CARE PRINCIPLES American Standard Companies Inc Ticker Security ID: Meeting Date Meeting Status ASD CUSIP9 029712106 09/28/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Change Company Name to Trane Mgmt For For For Inc. Amgen Inc Ticker Security ID: Meeting Date Meeting Status AMGN CUSIP9 031162100 05/07/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: DR. Mgmt For For For DAVID BALTIMORE 2 ELECTION OF DIRECTOR: MR. Mgmt For For For FRANK J. BIONDI, JR. 3 ELECTION OF DIRECTOR: MR. Mgmt For For For JERRY D. CHOATE 4 ELECTION OF DIRECTOR: DR. Mgmt For For For VANCE D. COFFMAN 5 ELECTION OF DIRECTOR: MR. Mgmt For For For FREDERICK W. GLUCK 6 ELECTION OF DIRECTOR: MR. Mgmt For For For FRANK C. HERRINGER 7 ELECTION OF DIRECTOR: DR. Mgmt For For For GILBERT S. OMENN 8 ELECTION OF DIRECTOR: MS. Mgmt For For For JUDITH C. PELHAM 9 ELECTION OF DIRECTOR: ADM. Mgmt For For For J. PAUL REASON, USN (RETIRED) 10 ELECTION OF DIRECTOR: MR. Mgmt For For For LEONARD D. SCHAEFFER 11 ELECTION OF DIRECTOR: MR. Mgmt For For For KEVIN W. SHARER 12 Ratification of Auditor Mgmt For For For 13 STOCKHOLDER PROPOSAL #1 ShrHoldr Against For Against (SIMPLE MAJORITY VOTE) 14 STOCKHOLDER PROPOSAL #2 ShrHoldr Against Against For (ANIMAL WELFARE) Amphenol Corp. Ticker Security ID: Meeting Date Meeting Status APH CUSIP9 032095101 05/21/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ronald Badie Mgmt For For For Elect Dean Secord Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2004 Stock Mgmt For For For Option Plan for Directors Apple Computers Inc Ticker Security ID: Meeting Date Meeting Status AAPL CUSIP9 037833100 03/04/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Campbell Mgmt For For For Elect Millard Drexler Mgmt For For For Elect Albert Gore, Jr. Mgmt For For For Elect Steven Jobs Mgmt For For For Elect Andrea Jung Mgmt For For For Elect Arthur Levinson Mgmt For For For Elect Eric Schmidt Mgmt For For For Elect Jerome York Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Executive Compensation 4 Shareholder Proposal Regarding a ShrHoldr Against Against For Board Committee on Sustainability Autodesk Inc Ticker Security ID: Meeting Date Meeting Status ADSK CUSIP9 052769106 06/12/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For CAROL A. BARTZ 2 ELECTION OF DIRECTOR: CARL Mgmt For For For BASS 3 ELECTION OF DIRECTOR: MARK Mgmt For Against Against A. BERTELSEN 4 ELECTION OF DIRECTOR: Mgmt For For For CRAWFORD W. BEVERIDGE 5 ELECTION OF DIRECTOR: J. Mgmt For For For HALLAM DAWSON 6 ELECTION OF DIRECTOR: PER- Mgmt For For For KRISTIAN HALVORSEN 7 ELECTION OF DIRECTOR: SEAN Mgmt For For For M. MALONEY 8 ELECTION OF DIRECTOR: Mgmt For For For ELIZABETH A. NELSON 9 ELECTION OF DIRECTOR: Mgmt For For For CHARLES J. ROBEL 10 ELECTION OF DIRECTOR: Mgmt For For For STEVEN M. WEST 11 Ratification of Auditor Mgmt For For For 12 PROPOSAL TO APPROVE Mgmt For For For AMENDMENTS TO THE 2000 DIRECTORS OPTION PLAN. Autodesk Inc Ticker Security ID: Meeting Date Meeting Status ADSK CUSIP9 052769106 07/06/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For CAROL A. BARTZ 2 ELECTION OF DIRECTOR: CARL Mgmt For For For BASS 3 ELECTION OF DIRECTOR: MARK Mgmt For Against Against A. BERTELSEN 4 ELECTION OF DIRECTOR: Mgmt For For For CRAWFORD W. BEVERIDGE 5 ELECTION OF DIRECTOR: J. Mgmt For For For HALLAM DAWSON 6 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL J. FISTER 7 ELECTION OF DIRECTOR: PER- Mgmt For For For KRISTIAN HALVORSEN 8 ELECTION OF DIRECTOR: LARRY Mgmt For For For W. WANGBERG 9 Ratification of Auditor Mgmt For For For Autodesk Inc Ticker Security ID: Meeting Date Meeting Status ADSK CUSIP9 052769106 11/06/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 2008 Employee Stock Plan Mgmt For Against Against Automatic Data Processing Ticker Security ID: Meeting Date Meeting Status ADP CUSIP9 053015103 11/13/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Gregory Brenneman Mgmt For For For Elect Leslie Brun Mgmt For For For Elect Gary Butler Mgmt For For For Elect Leon Cooperman Mgmt For For For Elect Eric Fast Mgmt For For For Elect R. Glenn Hubbard Mgmt For For For Elect John Jones Mgmt For For For Elect Frederic Malek Mgmt For For For Elect Gregory Summe Mgmt For For For Elect Henry Taub Mgmt For For For 2 APPOINTMENT OF DELOITTE & Mgmt For For For TOUCHE LLP Becton Dickinson & Company Ticker Security ID: Meeting Date Meeting Status BDX CUSIP9 075887109 01/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Basil Anderson Mgmt For For For Elect Marshall Larsen Mgmt For For For Elect Gary Mecklenburg Mgmt For For For Elect Cathy Minehan Mgmt For For For Elect Alfred Sommer Mgmt For For For 2 RATIFICATION OF SELECTION OF Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 3 ANNUAL ELECTION OF ShrHoldr Against For Against DIRECTORS 4 CUMULATIVE VOTING ShrHoldr Against Against For 5 ENVIRONMENTAL REPORT ShrHoldr Against Against For Bed Bath & Beyond Inc Ticker Security ID: Meeting Date Meeting Status BBBY CUSIP9 075896100 07/10/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Warren Eisenberg Mgmt For For For Elect Stanley Barshay Mgmt For For For Elect Patrick Gaston Mgmt For For For Elect Victoria Morrison Mgmt For For For 2 RATIFICATION OF THE Mgmt For For For APPOINTMENT OF KPMG LLP 3 SHAREHOLDER PROPOSAL: ShrHoldr Against Against For CLIMATE CHANGE REPORT 4 SHAREHOLDER PROPOSAL: ShrHoldr Against Against For EXECUTIVE COMPENSATION VOTE 5 SHAREHOLDER PROPOSAL: ShrHoldr Against Against For PRODUCT CONTENT REPORT Berkshire Hathaway Inc Ticker Security ID: Meeting Date Meeting Status BRK.B CUSIP9 084670207 05/03/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Warren Buffett Mgmt For For For Elect Charles Munger Mgmt For For For Elect Howard Buffett Mgmt For For For Elect Susan Decker Mgmt For For For Elect William Gates III Mgmt For For For Elect David Gottesman Mgmt For For For Elect Charlotte Guyman Mgmt For For For Elect Donald Keough Mgmt For For For Elect Thomas Murphy Mgmt For For For Elect Ronald Olson Mgmt For For For Elect Walter Scott, Jr. Mgmt For For For Best Buy Company Inc Ticker Security ID: Meeting Date Meeting Status BBY CUSIP9 086516101 06/25/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Bradbury Anderson Mgmt For For For Elect Kathy Higgins Victor Mgmt For For For Elect Allen Lenzmeier Mgmt For For For Elect Rogelio Rebolledo Mgmt For For For Elect Frank Trestman Mgmt For For For Elect George Mikan, III Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 APPROVAL OF THE BEST BUY Mgmt For For For CO., INC. 2008 EMPLOYEE STOCK PURCHASE PLAN. 4 Adoption of Majority Voting for the Mgmt For For For Election of Directors Big Lots Inc Ticker Security ID: Meeting Date Meeting Status BIG CUSIP9 089302103 05/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jeffrey Berger Mgmt For For For Elect Sheldon Berman Mgmt For For For Elect Steven Fishman Mgmt For For For Elect David Kollat Mgmt For For For Elect Brenda Lauderback Mgmt For For For Elect Philip Mallott Mgmt For For For Elect Russell Solt Mgmt For For For Elect James Tener Mgmt For For For Elect Dennis Tishkoff Mgmt For For For 2 APPROVAL OF AMENDMENTS TO Mgmt For For For THE BIG LOTS 2005 LONG-TERM INCENTIVE PLAN. 3 Ratification of Auditor Mgmt For For For Biogen Idec Inc Ticker Security ID: Meeting Date Meeting Status BIIB CUSIP9 09062X103 06/19/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Stelios Papadopoulos Mgmt For For For Elect Cecil Pickett Mgmt For For For Elect Lynn Schenk Mgmt For For For Elect Phillip Sharp Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 TO APPROVE OUR 2008 Mgmt For For For OMNIBUS EQUITY PLAN. 4 TO APPROVE OUR 2008 Mgmt For For For PERFORMANCE-BASED MANAGEMENT INCENTIVE PLAN. 5 SHAREHOLDER PROPOSAL TO ShrHoldr Against Against For AMEND THE COMPANY'S BYLAWS. Biogen Idec Inc Ticker Security ID: Meeting Date Meeting Status BIIB CUSIP9 09062X103 06/19/2008 Take No Action Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Alexander Denner ShrHoldr N/A N/A N/A Elect Anne Young ShrHoldr N/A N/A N/A Elect Richard Mulligan ShrHoldr N/A N/A N/A Elect Phillip Sharp ShrHoldr N/A N/A N/A 2 APPROVAL OF THE BYLAW ShrHoldr N/A N/A N/A AMENDMENTS. 3 RATIFICATION OF INDEPENDENT Mgmt N/A N/A N/A REGISTERED PUBLIC ACCOUNTING FIRM. 4 APPROVAL OF 2008 OMNIBUS Mgmt N/A N/A N/A EQUITY PLAN. 5 APROVAL OF 2008 Mgmt N/A N/A N/A PERFORMANCE-BASED MANAGEMENT INCENTIVE PLAN. BlackRock Inc Ticker Security ID: Meeting Date Meeting Status BLK CUSIP9 09247X101 05/27/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Doll Mgmt For For For Elect Gregory Fleming Mgmt For For For Elect Murry Gerber Mgmt For For For Elect James Grosfeld Mgmt For For For Elect Sir Deryck Maughan Mgmt For For For Elect Linda Robinson Mgmt For For For 2 Ratification of Auditor Mgmt For For For Boeing Company Ticker Security ID: Meeting Date Meeting Status BA CUSIP9 097023105 04/28/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: JOHN Mgmt For For For H. BIGGS 2 ELECTION OF DIRECTOR: JOHN Mgmt For For For E. BRYSON 3 ELECTION OF DIRECTOR: Mgmt For For For ARTHUR D. COLLINS, JR. 4 ELECTION OF DIRECTOR: LINDA Mgmt For For For Z. COOK 5 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM M. DALEY 6 ELECTION OF DIRECTOR: Mgmt For For For KENNETH M. DUBERSTEIN 7 ELECTION OF DIRECTOR: JAMES Mgmt For For For L. JONES 8 ELECTION OF DIRECTOR: Mgmt For For For EDWARD M. LIDDY 9 ELECTION OF DIRECTOR: JOHN Mgmt For For For F. MCDONNELL 10 ELECTION OF DIRECTOR: W. Mgmt For For For JAMES MCNERNEY, JR. 11 ELECTION OF DIRECTOR: MIKE Mgmt For For For S. ZAFIROVSKI 12 Ratification of Auditor Mgmt For For For 13 PREPARE A REPORT ON ShrHoldr Against Against For FOREIGN MILITARY SALES 14 ADOPT HEALTH CARE ShrHoldr Against Against For PRINCIPLES 15 ADOPT, IMPLEMENT AND ShrHoldr Against Against For MONITOR HUMAN RIGHTS POLICIES 16 REQUIRE AN INDEPENDENT ShrHoldr Against Against For LEAD DIRECTOR 17 REQUIRE PERFORMANCE- ShrHoldr Against Against For BASED STOCK OPTIONS 18 REQUIRE AN ADVISORY VOTE ShrHoldr Against Against For ON NAMED EXECUTIVE OFFICER COMPENSATION 19 REQUIRE SHAREHOLDER ShrHoldr Against Against For APPROVAL OF FUTURE SEVERANCE ARRANGEMENTS Caterpillar Inc Ticker Security ID: Meeting Date Meeting Status CAT CUSIP9 149123101 06/11/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect W. Frank Blount Mgmt For For For Elect John Brazil Mgmt For For For Elect Eugene Fife Mgmt For For For Elect Gail Fosler Mgmt For For For Elect Peter Magowan Mgmt For For For 2 RATIFY AUDITORS Mgmt For For For 3 STOCKHOLDER PROPOSAL- ShrHoldr Against For Against ANNUAL ELECTION OF DIRECTORS 4 STOCKHOLDER PROPOSAL- ShrHoldr Against Against For DIRECTOR ELECTION MAJORITY VOTE STANDARD 5 STOCKHOLDER PROPOSAL- ShrHoldr Against Against For FOREIGN MILITARY SALES CB Richard Ellis Group Inc Ticker Security ID: Meeting Date Meeting Status CBG CUSIP9 12497T101 06/02/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Blum Mgmt For For For Elect Patrice Daniels Mgmt For For For Elect Thomas Daschle Mgmt For For For Elect Curtis Feeny Mgmt For For For Elect Bradford Freeman Mgmt For For For Elect Michael Kantor Mgmt For Withhold Against Elect Frederic Malek Mgmt For For For Elect Robert Sulentic Mgmt For For For Elect Jane Su Mgmt For For For Elect Brett White Mgmt For For For Elect Gary Wilson Mgmt For For For Elect Ray Wirta Mgmt For For For 2 RATIFICATION OF INDEPENDENT Mgmt For For For REGISTERED PUBLIC ACCOUNTING FIRM 3 APPROVAL OF THE SECOND Mgmt For For For AMENDED AND RESTATED 2004 STOCK INCENTIVE PLAN Celanese Corp. Ticker Security ID: Meeting Date Meeting Status CE CUSIP9 150870103 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For MARTIN G. MCGUINN 2 ELECTION OF DIRECTOR: Mgmt For For For DANIEL S. SANDERS 3 ELECTION OF DIRECTOR: JOHN Mgmt For For For K. WULFF 4 Ratification of Auditor Mgmt For For For Chevron Corp. Ticker Security ID: Meeting Date Meeting Status CVX CUSIP9 166764100 05/28/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: S.H. Mgmt For For For ARMACOST 2 ELECTION OF DIRECTOR: L.F. Mgmt For For For DEILY 3 ELECTION OF DIRECTOR: R.E. Mgmt For For For DENHAM 4 ELECTION OF DIRECTOR: R.J. Mgmt For For For EATON 5 ELECTION OF DIRECTOR: S. Mgmt For For For GINN 6 ELECTION OF DIRECTOR: F.G. Mgmt For For For JENIFER 7 ELECTION OF DIRECTOR: J.L. Mgmt For For For JONES 8 ELECTION OF DIRECTOR: S. Mgmt For For For NUNN 9 ELECTION OF DIRECTOR: D.J. O Mgmt For For For REILLY 10 ELECTION OF DIRECTOR: D.B. Mgmt For For For RICE 11 ELECTION OF DIRECTOR: P.J. Mgmt For For For ROBERTSON 12 ELECTION OF DIRECTOR: K.W. Mgmt For For For SHARER 13 ELECTION OF DIRECTOR: C.R. Mgmt For For For SHOEMATE 14 ELECTION OF DIRECTOR: R.D. Mgmt For For For SUGAR 15 ELECTION OF DIRECTOR: C. Mgmt For For For WARE 16 RATIFICATION OF INDEPENDENT Mgmt For For For REGISTERED PUBLIC ACCOUNTING FIRM 17 Increase in Authorized Common Mgmt For For For Stock 18 ADOPT POLICY TO SEPARATE ShrHoldr Against Against For THE CEO/CHAIRMAN POSITIONS 19 ADOPT POLICY AND REPORT ON ShrHoldr Against Against For HUMAN RIGHTS 20 REPORT ON ENVIRONMENTAL ShrHoldr Against Against For IMPACT OF CANADIAN OIL SANDS OPERATIONS 21 ADOPT GOALS AND REPORT ON ShrHoldr Against Against For GREENHOUSE GAS EMISSIONS 22 REVIEW AND REPORT ON ShrHoldr Against Against For GUIDELINES FOR COUNTRY SELECTION 23 REPORT ON HOST COUNTRY ShrHoldr Against Against For LAWS Cisco Systems Inc Ticker Security ID: Meeting Date Meeting Status CSCO CUSIP9 17275R102 11/15/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For CAROL A. BARTZ 2 ELECTION OF DIRECTOR: M. Mgmt For For For MICHELE BURNS 3 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL D. CAPELLAS 4 ELECTION OF DIRECTOR: LARRY Mgmt For For For R. CARTER 5 ELECTION OF DIRECTOR: JOHN Mgmt For For For T. CHAMBERS 6 ELECTION OF DIRECTOR: BRIAN Mgmt For For For L. HALLA 7 ELECTION OF DIRECTOR: DR. Mgmt For For For JOHN L. HENNESSY 8 ELECTION OF DIRECTOR: Mgmt For For For RICHARD M. KOVACEVICH 9 ELECTION OF DIRECTOR: Mgmt For For For RODERICK C. MCGEARY 10 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL K. POWELL 11 ELECTION OF DIRECTOR: Mgmt For For For STEVEN M. WEST 12 ELECTION OF DIRECTOR: JERRY Mgmt For For For YANG 13 TO APPROVE THE AMENDMENT Mgmt For Against Against AND EXTENSION OF THE 2005 STOCK INCENTIVE PLAN. 14 Executive Incentive Plan Mgmt For For For 15 Ratification of Auditor Mgmt For For For 16 Shareholder Proposal Regarding a ShrHoldr Against Against For Board Committee on Human Rights 17 Shareholder Proposal Regarding ShrHoldr Against Against For Pay-for-Superior-Performance 18 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Executive Compensation 19 Shareholder Proposal Regarding an ShrHoldr Against Against For Internet Fragmentation Report ConocoPhillips Ticker Security ID: Meeting Date Meeting Status COP CUSIP9 20825C104 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For HAROLD W. MCGRAW III 2 ELECTION OF DIRECTOR: JAMES Mgmt For For For J. MULVA 3 ELECTION OF DIRECTOR: Mgmt For For For BOBBY S. SHACKOULS 4 Repeal of Classified Board Mgmt For For For 5 Ratification of Auditor Mgmt For For For 6 QUALIFICATIONS FOR ShrHoldr Against Against For DIRECTOR NOMINEES 7 REPORT ON RECOGNITION OF ShrHoldr Against Against For INDIGENOUS RIGHTS 8 ADVISORY VOTE ON EXECUTIVE ShrHoldr Against Against For COMPENSATION 9 POLITICAL CONTRIBUTIONS ShrHoldr Against Against For 10 GREENHOUSE GAS REDUCTION ShrHoldr Against Against For 11 COMMUNITY ACCOUNTABILITY ShrHoldr Against Against For 12 DRILLING IN ShrHoldr Against Against For SENSITIVE/PROTECTED AREAS 13 ENVIRONMENTAL IMPACT ShrHoldr Against Against For 14 GLOBAL WARMING ShrHoldr Against Against For Costco Wholesale Corp. Ticker Security ID: Meeting Date Meeting Status COST CUSIP9 22160K105 01/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Susan Decker Mgmt For For For Elect Richard DiCerchio Mgmt For For For Elect Richard Libenson Mgmt For For For Elect John Meisenbach Mgmt For For For Elect Charles Munger Mgmt For For For 2 AMENDMENT TO THE SECOND Mgmt For For For RESTATED 2002 STOCK INCENTIVE PLAN. 3 RATIFICATION OF SELECTION OF Mgmt For For For INDEPENDENT AUDITORS. CVS Corp. Ticker Security ID: Meeting Date Meeting Status CVS CUSIP9 126650100 05/07/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: EDWIN Mgmt For Against Against M. BANKS 2 ELECTION OF DIRECTOR: C. Mgmt For For For DAVID BROWN II 3 ELECTION OF DIRECTOR: DAVID Mgmt For For For W. DORMAN 4 ELECTION OF DIRECTOR: Mgmt For For For KRISTEN GIBNEY WILLIAMS 5 ELECTION OF DIRECTOR: Mgmt For For For MARIAN L. HEARD 6 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM H. JOYCE 7 ELECTION OF DIRECTOR: JEAN- Mgmt For For For PIERRE MILLON 8 ELECTION OF DIRECTOR: Mgmt For For For TERRENCE MURRAY 9 ELECTION OF DIRECTOR: C.A. Mgmt For For For LANCE PICCOLO 10 ELECTION OF DIRECTOR: SHELI Mgmt For Against Against Z. ROSENBERG 11 ELECTION OF DIRECTOR: Mgmt For For For THOMAS M. RYAN 12 ELECTION OF DIRECTOR: Mgmt For For For RICHARD J. SWIFT 13 Ratification of Auditor Mgmt For For For 14 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING SPECIAL SHAREHOLDER MEETINGS. 15 STOCKHOLDER PROPOSAL ShrHoldr Against For Against REGARDING TAX GROSS-UP PAYMENTS. 16 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING POLITICAL CONTRIBUTIONS AND EXPENDITURES. Danaher Corp. Ticker Security ID: Meeting Date Meeting Status DHR CUSIP9 235851102 05/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: H. Mgmt For For For LAWRENCE CULP, JR. 2 ELECTION OF DIRECTOR: Mgmt For For For MITCHELL P. RALES 3 Ratification of Auditor Mgmt For For For 4 Shareholder Proposal Regarding ShrHoldr Against Against For Responsible Employment Principles Dell Inc Ticker Security ID: Meeting Date Meeting Status DELL CUSIP9 24702R101 12/04/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Donald Carty Mgmt For For For Elect Michael Dell Mgmt For For For Elect William Gray, III Mgmt For For For Elect Sallie Krawcheck Mgmt For For For Elect A.G. Lafley Mgmt For For For Elect Judy Lewent Mgmt For For For Elect Klaus Luft Mgmt For For For Elect Thomas Luce, III Mgmt For For For Elect Alex Mandl Mgmt For For For Elect Michael Miles Mgmt For For For Elect Samuel Nunn, Jr. Mgmt For For For 2 RATIFICATION OF INDEPENDENT Mgmt For For For AUDITOR 3 APPROVAL OF THE AMENDED Mgmt For For For AND RESTATED 2002 LONG- TERM INCENTIVE PLAN 4 EXECUTIVE STOCKOWNERSHIP ShrHoldr Against Against For GUIDELINES 5 DECLARATION OF DIVIDEND ShrHoldr Against Against For Devon Energy Corp. Ticker Security ID: Meeting Date Meeting Status DVN CUSIP9 25179M103 06/04/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Hager Mgmt For For For Elect John Hill Mgmt For For For Elect Mary Ricciardello Mgmt For For For 2 RATIFY THE APPOINTMENT OF Mgmt For For For THE COMPANY'S INDEPENDENT AUDITORS FOR 2008 3 Increase in Authorized Common Mgmt For For For Stock 4 Repeal of Classified Board Mgmt For For For Dollar Tree Stores Inc Ticker Security ID: Meeting Date Meeting Status DLTR CUSIP9 256746108 06/19/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Macon Brock, Jr. Mgmt For For For 1.2 Elect Mary Citrino Mgmt For For For 1.3 Elect Richard Lesser Mgmt For For For 1.4 Elect Thomas Whiddon Mgmt For For For 1.5 Elect Arnold Barron Mgmt For For For 1.6 Elect Carl Zeithaml Mgmt For For For 1.7 Elect Lemuel Lewis Mgmt For For For 2 APPROVAL OF THE 2005 Mgmt For For For EMPLOYEE STOCK PURCHASE PLAN HOLDING COMPANY AMENDMENT 3 APPROVAL OF THE 2003 EQUITY Mgmt For For For INCENTIVE PLAN HOLDING COMPANY AMENDMENT 4 Amendment to the 2004 Executive Mgmt For For For Officer Equity Plan 5 Reapproval of Performance-Based Mgmt For For For Compensation for the 2003 Equity Incentive Plan 6 Reapproval of Performance-Based Mgmt For For For Compensation for the 2004 Executive Officer Equity Plan 7 RE-APPROVAL OF Mgmt For For For PERFORMANCE MEASURES AND AWARD LIMITS IN THE 2004 EXECUTIVE OFFICER CASH BONUS PLAN 8 APPROVAL OF AMENDMENT TO Mgmt For For For THE 2 CASH BONUS PLAN 9 APPROVAL OF AMENDMENT TO Mgmt For For For THE 2 EQUITY PLAN 10 Elimination of Supermajority Mgmt For For For Requirement 11 SHAREHOLDER PROPOSAL TO ShrHoldr Against For Against ELIMINATE CLASSIFIED BOARD OF DIRECTORS Dresser-Rand Group Inc. Ticker Security ID: Meeting Date Meeting Status DRC CUSIP9 261608103 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Macaulay Mgmt For For For Elect Jean-Paul Vettier Mgmt For For For Elect Vincent Volpe Jr. Mgmt For For For Elect Michael Underwood Mgmt For For For Elect Philip Roth Mgmt For For For Elect Louis Raspino Mgmt For For For Elect Rita Foley Mgmt For For For Elect Joseph Winkler Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 APPROVAL OF THE DRESSER- Mgmt For For For RAND GROUP INC. 2008 STOCK INCENTIVE PLAN. 4 STOCKHOLDER PROPOSAL. ShrHoldr Against Against For Dun & Bradstreet Corp. Ticker Security ID: Meeting Date Meeting Status DNB CUSIP9 26483E100 05/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Steven Alesio Mgmt For For For Elect Naomi Seligman Mgmt For For For Elect Michael Winkler Mgmt For For For 2 Ratification of Auditor Mgmt For For For Ebay Inc Ticker Security ID: Meeting Date Meeting Status EBAY CUSIP9 278642103 06/19/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: FRED Mgmt For For For D. ANDERSON 2 ELECTION OF DIRECTOR: Mgmt For For For EDWARD W. BARNHOLT 3 ELECTION OF DIRECTOR: SCOTT Mgmt For For For D. COOK 4 ELECTION OF DIRECTOR: JOHN Mgmt For For For J. DONAHOE 5 APPROVAL OF OUR 2008 EQUITY Mgmt For For For INCENTIVE AWARD PLAN. 6 Ratification of Auditor Mgmt For For For EMC Corp. Ticker Security ID: Meeting Date Meeting Status EMC CUSIP9 268648102 05/21/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Brown Mgmt For For For Elect Michael Cronin Mgmt For For For Elect Gail Deegan Mgmt For For For Elect John Egan Mgmt For For For Elect W. Paul Fitzgerald Mgmt For For For Elect Olli-Pekka Kallasvuo Mgmt For Withhold Against Elect Edmund Kelly Mgmt For Withhold Against Elect Windle Priem Mgmt For For For Elect Paul Sagan Mgmt For For For Elect David Strohm Mgmt For For For Elect Joseph Tucci Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Adoption of Majority Vote for Mgmt For For For Election of Directors 4 Elimination of Supermajority Mgmt For For For Requirement Ensco International Inc Ticker Security ID: Meeting Date Meeting Status ESV CUSIP9 26874Q100 05/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect J. Roderick Clark Mgmt For For For 2 ELECTION OF CLASS II Mgmt For For For DIRECTOR FOR A TERM TO EXPIRE IN 2011: DANIEL W. RABUN 3 ELECTION OF CLASS II Mgmt For For For DIRECTOR FOR A TERM TO EXPIRE IN 2011: KEITH O. RATTIE 4 Elect C.Christopher Gaut Mgmt For For For 5 Ratification of Auditor Mgmt For For For Equifax Inc Ticker Security ID: Meeting Date Meeting Status EFX CUSIP9 294429105 05/09/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Canfield Mgmt For Withhold Against Elect James Copeland Jr. Mgmt For Withhold Against Elect Lee Kennedy Mgmt For Withhold Against Elect Siri Marshall Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 APPROVE THE 2008 OMNIBUS Mgmt For For For INCENTIVE PLAN. 4 Shareholder Proposal Regarding ShrHoldr Against For Against Declassification of the Board 5 Shareholder Proposal Regarding ShrHoldr Against For Against Majority Voting for Directors Express Scripts Inc Ticker Security ID: Meeting Date Meeting Status ESRX CUSIP9 302182100 05/28/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Gary Benanav Mgmt For For For Elect Frank Borelli Mgmt For For For Elect Maura Breen Mgmt For For For Elect Nicholas LaHowchic Mgmt For For For Elect Thomas Mac Mahon Mgmt For For For Elect Woodrow Myers, Jr. Mgmt For For For Elect John Parker, Jr. Mgmt For For For Elect George Paz Mgmt For For For Elect Samuel Skinner Mgmt For For For Elect Seymour Sternberg Mgmt For For For Elect Barrett Toan Mgmt For For For 2 Increase Authorized Shares Mgmt For For For 3 Amendment to the Employee Stock Mgmt For For For Purchase Plan 4 Ratification of Auditor Mgmt For For For 5 Transaction of Other Business Mgmt For Against Against Exxon Mobil Corp. Ticker Security ID: Meeting Date Meeting Status XOM CUSIP9 30231G102 05/28/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Boskin Mgmt For For For Elect Larry Faulkner Mgmt For For For Elect William George Mgmt For For For Elect James Houghton Mgmt For For For Elect Reatha King Mgmt For For For Elect Marilyn Nelson Mgmt For For For Elect Samuel Palmisano Mgmt For For For Elect Steven Reinemund Mgmt For For For Elect Walter Shipley Mgmt For For For Elect Rex Tillerson Mgmt For For For Elect Edward Whitacre, Jr. Mgmt For For For 2 RATIFICATION OF INDEPENDENT Mgmt For For For AUDITORS () 3 SHAREHOLDER PROPOSALS ShrHoldr Against Against For PROHIBITED () 4 DIRECTOR NOMINEE ShrHoldr Against Against For QUALIFICATIONS () 5 BOARD CHAIRMAN AND CEO ShrHoldr Against Against For () 6 SHAREHOLDER RETURN POLICY ShrHoldr Against Against For () 7 SHAREHOLDER ADVISORY VOTE ShrHoldr Against Against For ON EXECUTIVE COMPENSATION () 8 EXECUTIVE COMPENSATION ShrHoldr Against Against For REPORT () 9 INCENTIVE PAY RECOUPMENT ShrHoldr Against Against For () 10 CORPORATE SPONSORSHIPS ShrHoldr Against Against For REPORT () 11 POLITICAL CONTRIBUTIONS ShrHoldr Against Against For REPORT () 12 AMENDMENT OF EEO POLICY ShrHoldr Against Against For () 13 COMMUNITY ENVIRONMENTAL ShrHoldr Against Against For IMPACT () 14 ANWR DRILLING REPORT (PAGE ShrHoldr Against Against For 15 GREENHOUSE GAS EMISSIONS ShrHoldr Against Against For GOALS () 16 CO2 INFORMATION AT THE PUMP ShrHoldr Against Against For () 17 CLIMATE CHANGE AND ShrHoldr Against Against For TECHNOLOGY REPORT (PAGE 18 ENERGY TECHNOLOGY REPORT ShrHoldr Against Against For () 19 RENEWABLE ENERGY POLICY ShrHoldr Against Against For () FMC Technologies Inc Ticker Security ID: Meeting Date Meeting Status FTI CUSIP9 30249U101 05/09/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect C. Maury Devine Mgmt For For For Elect Thomas Hamilton Mgmt For For For Elect Richard Pattarozzi Mgmt For For For 2 Amendment to the Incentive Mgmt For Abstain Against Compensation and Stock Plan Franklin Resources Ticker Security ID: Meeting Date Meeting Status BEN CUSIP9 354613101 01/31/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Samuel Armacost Mgmt For For For Elect Charles Crocker Mgmt For For For Elect Joseph Hardiman Mgmt For For For Elect Robert Joffe Mgmt For For For Elect Charles Johnson Mgmt For For For Elect Gregory Johnson Mgmt For For For Elect Rupert Johnson, Jr. Mgmt For For For Elect Thomas Kean Mgmt For For For Elect Chutta Ratnathicam Mgmt For For For Elect Peter Sacerdote Mgmt For For For Elect Laura Stein Mgmt For For For Elect Anne Tatlock Mgmt For For For Elect Louis Woodworth Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2004 Key Mgmt For For For Executive Incentive Compensation Plan Freeport-McMoran Copper & Gold Ticker Security ID: Meeting Date Meeting Status FCX CUSIP9 35671D857 06/05/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Adkerson Mgmt For For For Elect Robert Allison, Jr. Mgmt For For For Elect Robert Day Mgmt For For For Elect Gerald Ford Mgmt For For For Elect H. Devon Graham, Jr. Mgmt For For For Elect J. Bennet Johnston Mgmt For For For Elect Charles Krulak Mgmt For For For Elect Bobby Lackey Mgmt For For For Elect Jon Madonna Mgmt For For For Elect Dustan McCoy Mgmt For For For Elect Gabrielle McDonald Mgmt For For For Elect James Moffett Mgmt For For For Elect B. M. Rankin, Jr. Mgmt For For For Elect J. Stapleton Roy Mgmt For For For Elect Stephen Siegele Mgmt For For For Elect J. Taylor Wharton Mgmt For For For 2 RATIFICATION OF APPOINTMENT Mgmt For For For OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS. 3 Increase in Authorized Common Mgmt For For For Stock Freeport-McMoran Copper & Gold Ticker Security ID: Meeting Date Meeting Status FCX CUSIP9 35671D857 07/10/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Adkerson Mgmt For For For Elect Robert Allison, Jr. Mgmt For For For Elect Robert Day Mgmt For For For Elect Gerald Ford Mgmt For For For Elect H. Devon Graham, Jr. Mgmt For For For Elect J. Bennet Johnston Mgmt For For For Elect Charles Krulak Mgmt For For For Elect Bobby Lackey Mgmt For For For Elect Jon Madonna Mgmt For For For Elect Dustan McCoy Mgmt For For For Elect Gabrielle McDonald Mgmt For For For Elect James Moffett Mgmt For For For Elect B. M. Rankin, Jr. Mgmt For For For Elect J. Stapleton Roy Mgmt For For For Elect Stephen Siegele Mgmt For For For Elect J. Taylor Wharton Mgmt For For For 2 RATIFICATION OF APPOINTMENT Mgmt For For For OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS. 3 ADOPTION OF THE PROPOSED Mgmt For For For AMENDMENTS TO THE 2006 STOCK INCENTIVE PLAN. General Dynamics Ticker Security ID: Meeting Date Meeting Status GD CUSIP9 369550108 05/07/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: N.D. Mgmt For For For CHABRAJA 2 ELECTION OF DIRECTOR: J.S. Mgmt For For For CROWN 3 ELECTION OF DIRECTOR: W.P. Mgmt For For For FRICKS 4 ELECTION OF DIRECTOR: C.H. Mgmt For For For GOODMAN 5 ELECTION OF DIRECTOR: J.L. Mgmt For For For JOHNSON 6 ELECTION OF DIRECTOR: G.A. Mgmt For For For JOULWAN 7 ELECTION OF DIRECTOR: P.G. Mgmt For For For KAMINSKI 8 ELECTION OF DIRECTOR: J.M. Mgmt For For For KEANE 9 ELECTION OF DIRECTOR: D.J. Mgmt For For For LUCAS 10 ELECTION OF DIRECTOR: L.L. Mgmt For For For LYLES 11 ELECTION OF DIRECTOR: C.E. Mgmt For For For MUNDY, JR. 12 ELECTION OF DIRECTOR: J.C. Mgmt For For For REYES 13 ELECTION OF DIRECTOR: R. Mgmt For For For WALMSLEY 14 SELECTION OF INDEPENDENT Mgmt For For For AUDITORS 15 SHAREHOLDER PROPOSAL ShrHoldr Against Against For WITH REGARD TO ETHICAL CRITERIA FOR MILITARY CONTRACTS 16 SHAREHOLDER PROPOSAL ShrHoldr Against Against For WITH REGARD TO SPECIAL SHAREHOLDER MEETINGS Genzyme Corp. Ticker Security ID: Meeting Date Meeting Status GENZ CUSIP9 372917104 05/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 THE RE-ELECTION OF Mgmt For For For DIRECTOR: DOUGLAS A. BERTHIAUME 2 THE RE-ELECTION OF Mgmt For For For DIRECTOR: GAIL K. BOUDREAUX 3 THE RE-ELECTION OF Mgmt For For For DIRECTOR: ROBERT J. CARPENTER 4 THE RE-ELECTION OF Mgmt For For For DIRECTOR: CHARLES L. COONEY 5 THE RE-ELECTION OF Mgmt For Against Against DIRECTOR: RICHARD F. SYRON 6 Amendment to the 2004 Equity Mgmt For Against Against Incentive Plan 7 Amendment to the 2007 Director Mgmt For For For Equity Plan 8 Ratification of Auditor Mgmt For For For Global Industries Limited Ticker Security ID: Meeting Date Meeting Status GLBL CUSIP9 379336100 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect B.K. Chin Mgmt For For For Elect John Clerico Mgmt For For For Elect Lawrence Dickerson Mgmt For For For Elect Edward Djerejian Mgmt For For For Elect Larry Farmer Mgmt For For For Elect Edgar Hotard Mgmt For For For Elect Richard Pattarozzi Mgmt For For For Elect James Payne Mgmt For For For Elect Michael Pollock Mgmt For For For Elect Cindy Taylor Mgmt For For For 2 Ratification of Auditor Mgmt For For For Goldman Sachs Group Inc Ticker Security ID: Meeting Date Meeting Status GS CUSIP9 38141G104 04/10/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF LLOYD C. Mgmt For For For BLANKFEIN TO THE BOARD OF DIRECTORS 2 ELECTION OF JOHN H. BRYAN Mgmt For For For TO THE BOARD OF DIRECTORS 3 ELECTION OF GARY D. COHN TO Mgmt For For For THE BOARD OF DIRECTORS 4 ELECTION OF CLAES DAHLBACK Mgmt For For For TO THE BOARD OF DIRECTORS 5 ELECTION OF STEPHEN Mgmt For For For FRIEDMAN TO THE BOARD OF DIRECTORS 6 ELECTION OF WILLIAM W. Mgmt For For For GEORGE TO THE BOARD OF DIRECTORS 7 ELECTION OF RAJAT K. GUPTA Mgmt For For For TO THE BOARD OF DIRECTORS 8 ELECTION OF JAMES A. Mgmt For For For JOHNSON TO THE BOARD OF DIRECTORS 9 ELECTION OF LOIS D. JULIBER Mgmt For For For TO THE BOARD OF DIRECTORS 10 ELECTION OF EDWARD M. LIDDY Mgmt For For For TO THE BOARD OF DIRECTORS 11 ELECTION OF RUTH J. SIMMONS Mgmt For For For TO THE BOARD OF DIRECTORS 12 ELECTION OF JON WINKELRIED Mgmt For For For TO THE BOARD OF DIRECTORS 13 Ratification of Auditor Mgmt For For For 14 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING STOCK OPTIONS 15 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION 16 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REQUESTING A SUSTAINABILITY REPORT Google Inc Ticker Security ID: Meeting Date Meeting Status GOOG CUSIP9 38259P508 05/08/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Eric Schmidt Mgmt For For For Elect Sergey Brin Mgmt For For For Elect Larry Page Mgmt For For For Elect L. John Doerr Mgmt For For For Elect John Hennessy Mgmt For For For Elect Arthur Levinson Mgmt For For For Elect Ann Mather Mgmt For For For Elect Paul Otellini Mgmt For For For Elect K. Ram Shriram Mgmt For For For Elect Shirley Tilghman Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2004 Stock Plan Mgmt For Against Against 4 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING INTERNET CENSORSHIP. 5 Shareholder Proposal Regarding a ShrHoldr Against Against For Human Rights Committee Grant Prideco Inc Ticker Security ID: Meeting Date Meeting Status GRP CUSIP9 38821G101 04/21/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For Harley-Davidson Inc Ticker Security ID: Meeting Date Meeting Status HOG CUSIP9 412822108 04/26/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect George Conrades Mgmt For For For Elect Sara Levinson Mgmt For For For Elect George Miles, Jr. Mgmt For For For Elect Jochen Zeitz Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Intel Corp. Ticker Security ID: Meeting Date Meeting Status INTC CUSIP9 458140100 05/21/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: CRAIG Mgmt For For For R. BARRETT 2 ELECTION OF DIRECTOR: Mgmt For Against Against CHARLENE BARSHEFSKY 3 ELECTION OF DIRECTOR: Mgmt For For For CAROL A. BARTZ 4 ELECTION OF DIRECTOR: Mgmt For For For SUSAN L. DECKER 5 ELECTION OF DIRECTOR: REED Mgmt For For For E. HUNDT 6 ELECTION OF DIRECTOR: PAUL Mgmt For For For S. OTELLINI 7 ELECTION OF DIRECTOR: JAMES Mgmt For For For D. PLUMMER 8 ELECTION OF DIRECTOR: DAVID Mgmt For For For S. POTTRUCK 9 ELECTION OF DIRECTOR: JANE Mgmt For For For E. SHAW 10 ELECTION OF DIRECTOR: JOHN Mgmt For For For L. THORNTON 11 ELECTION OF DIRECTOR: DAVID Mgmt For For For B. YOFFIE 12 Ratification of Auditor Mgmt For For For 13 Shareholder Proposal Regarding ShrHoldr Against Against For Establishing a Board Committee on Sustainability International Business Machines Corp. Ticker Security ID: Meeting Date Meeting Status IBM CUSIP9 459200101 04/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Cathleen Black Mgmt For For For Elect William Brody Mgmt For For For Elect Kenneth Chenault Mgmt For For For Elect Michael Eskew Mgmt For For For Elect Shirley Jackson Mgmt For Withhold Against Elect Lucio Noto Mgmt For For For Elect James Owens Mgmt For For For Elect Samuel Palmisano Mgmt For For For Elect Joan Spero Mgmt For For For Elect Sidney Taurel Mgmt For For For Elect Lorenzo Zambrano Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 STOCKHOLDER PROPOSAL ON ShrHoldr Against Against For CUMULATIVE VOTING 4 STOCKHOLDER PROPOSAL ON ShrHoldr Against Against For EXECUTIVE COMPENSATION 5 STOCKHOLDER PROPOSAL ON ShrHoldr Against Against For BOARD COMMITTEE ON HUMAN RIGHTS 6 STOCKHOLDER PROPOSAL ON ShrHoldr Against Against For SPECIAL MEETINGS 7 STOCKHOLDER PROPOSAL ON ShrHoldr Against Against For ADVISORY VOTE ON EXECUTIVE COMPENSATION Johnson & Johnson Ticker Security ID: Meeting Date Meeting Status JNJ CUSIP9 478160104 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Mary Coleman Mgmt For For For Elect James Cullen Mgmt For For For Elect Michael Johns Mgmt For For For Elect Arnold Langbo Mgmt For For For Elect Susan Lindquist Mgmt For For For Elect Leo Mullin Mgmt For For For Elect William Perez Mgmt For For For Elect Christine Poon Mgmt For For For Elect Charles Prince Mgmt For For For Elect Steven Reinemund Mgmt For For For Elect David Satcher Mgmt For For For Elect William Weldon Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation Jones Lang Lasalle Inc Ticker Security ID: Meeting Date Meeting Status JLL CUSIP9 48020Q107 05/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Henri-Claude de Bettignies Mgmt For For For Elect Colin Dyer Mgmt For For For Elect Darryl Hartley-Leonard Mgmt For For For Elect Sir Derek Higgs Mgmt For For For Elect Lauralee Martin Mgmt For For For Elect Alain Monié Mgmt For For For Elect Sheila Penrose Mgmt For For For Elect David Rickard Mgmt For For For Elect Thomas Theobald Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the Stock Award and Mgmt For For For Incentive Plan JOY Global Inc Ticker Security ID: Meeting Date Meeting Status JOYG CUSIP9 481165108 03/04/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Steven Gerard Mgmt For For For Elect John Hanson Mgmt For For For Elect Kenneth Johnsen Mgmt For For For Elect Gale Klappa Mgmt For For For Elect Richard Loynd Mgmt For For For Elect P. Eric Siegert Mgmt For For For Elect Michael Sutherlin Mgmt For For For Elect James Tate Mgmt For For For 2 Increase in Authorized Common Mgmt For For For Stock 3 RATIFICATION OF INDEPENDENT Mgmt For For For REGISTERED PUBLIC ACCOUNTING FIRM. KLA Tencor Corp. Ticker Security ID: Meeting Date Meeting Status KLAC CUSIP9 482480100 11/15/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Edward Barnholt Mgmt For For For Elect Stephen Kaufman Mgmt For For For Elect Richard Wallace Mgmt For For For 2 Amendment to the 2004 Equity Plan Mgmt For Against Against 3 Ratification of Auditor Mgmt For For For Kroger Company Ticker Security ID: Meeting Date Meeting Status KR CUSIP9 501044101 06/26/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For REUBEN V. ANDERSON 2 ELECTION OF DIRECTOR: Mgmt For For For ROBERT D. BEYER 3 ELECTION OF DIRECTOR: DAVID Mgmt For For For B. DILLON 4 ELECTION OF DIRECTOR: Mgmt For For For SUSAN J. KROPF 5 ELECTION OF DIRECTOR: JOHN Mgmt For For For T. LAMACCHIA 6 ELECTION OF DIRECTOR: DAVID Mgmt For For For B. LEWIS 7 ELECTION OF DIRECTOR: DON Mgmt For For For W. MCGEORGE 8 ELECTION OF DIRECTOR: W. Mgmt For For For RODNEY MCMULLEN 9 ELECTION OF DIRECTOR: Mgmt For For For JORGE P. MONTOYA 10 ELECTION OF DIRECTOR: CLYDE Mgmt For For For R. MOORE 11 ELECTION OF DIRECTOR: Mgmt For For For SUSAN M. PHILLIPS 12 ELECTION OF DIRECTOR: Mgmt For For For STEVEN R. ROGEL 13 ELECTION OF DIRECTOR: JAMES Mgmt For For For A. RUNDE 14 ELECTION OF DIRECTOR: Mgmt For For For RONALD L. SARGENT 15 ELECTION OF DIRECTOR: Mgmt For For For BOBBY S. SHACKOULS 16 APPROVAL OF 2008 LONG-TERM Mgmt For For For INCENTIVE AND CASH BONUS PLAN. 17 APPROVAL OF Mgmt For For For PRICEWATERHOUSECOOPERS LLP, AS AUDITORS. 18 Shareholder Proposal Regarding ShrHoldr Against Against For Report on Climate Change 19 Shareholder Proposal Regarding ShrHoldr Against Against For Controlled Atmosphere Killing 20 Shareholder Proposal Regarding ShrHoldr Against Against For Policy on Animal Welfare 21 Shareholder Proposal Regarding a ShrHoldr Against Against For Product Toxicity Report 22 Shareholder Proposal Regarding ShrHoldr Against Against For Pay for Superior Performance Principles L-3 Communications Holdings Inc Ticker Security ID: Meeting Date Meeting Status LLL CUSIP9 502424104 04/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Shalikashvili Mgmt For For For Elect Michael Strianese Mgmt For For For Elect John White Mgmt For For For 2 2008 Long Term Performance Plan Mgmt For For For 3 2008 Directors Stock Incentive Plan Mgmt For For For 4 Ratification of Auditor Mgmt For For For LIBERTY MEDIA CORPORATION Ticker Security ID: Meeting Date Meeting Status LINTA CUSIP9 53071M104 10/23/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 New Tracking Stock Proposal Mgmt For For For 2 RECAPITALIZATION PROPOSAL. Mgmt For For For (SEE OF THE PROXY STATEMENT/PROSPECTUS) 3 Optional Conversion Propsal Mgmt For Against Against 4 GROUP DISPOSITION Mgmt For For For PROPOSAL. (SEE OF THE PROXY STATEMENT/PROSPECTUS) Loews Corp Carolina Group Ticker Security ID: Meeting Date Meeting Status CG CUSIP9 540424207 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: A.E. Mgmt For Against Against BERMAN 2 ELECTION OF DIRECTOR: J.L. Mgmt For Against Against BOWER 3 ELECTION OF DIRECTOR: C.M. Mgmt For Against Against DIKER 4 ELECTION OF DIRECTOR: P.J. Mgmt For Against Against FRIBOURG 5 ELECTION OF DIRECTOR: W.L. Mgmt For Against Against HARRIS 6 ELECTION OF DIRECTOR: P.A. Mgmt For Against Against LASKAWY 7 ELECTION OF DIRECTOR: G.R. Mgmt For Against Against SCOTT 8 ELECTION OF DIRECTOR: A.H. Mgmt For Against Against TISCH 9 ELECTION OF DIRECTOR: J.S. Mgmt For Against Against TISCH 10 ELECTION OF DIRECTOR: J.M. Mgmt For Against Against TISCH 11 RATIFY DELOITTE & TOUCHE LLP Mgmt For For For AS INDEPENDENT AUDITORS 12 SHAREHOLDER PROPOSAL- ShrHoldr Against For Against CUMULATIVE VOTING 13 SHAREHOLDER PROPOSAL- ShrHoldr Against Against For PERFORMANCE STANDARDS FOR EXECUTIVE COMPENSATION 14 SHAREHOLDER PROPOSAL- ShrHoldr Against Against For HEALTH CARE REFORM 15 SHAREHOLDER PROPOSAL- ShrHoldr Against Against For ADVERTISING EXPENDITURES Lowe's Companies Inc Ticker Security ID: Meeting Date Meeting Status LOW CUSIP9 548661107 05/30/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Ingram Mgmt For Withhold Against Elect Robert Johnson Mgmt For For For Elect Richard Lochridge Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Repeal of Classified Board Mgmt For For For 4 SHAREHOLDER PROPOSAL ShrHoldr Against For Against REGARDING SUPERMAJORITY VOTE REQUIREMENTS. 5 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING EXECUTIVE COMPENSATION PLAN. MASTERCARD INC. Ticker Security ID: Meeting Date Meeting Status MA CUSIP9 57636Q104 06/03/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Bernard Fung Mgmt For For For Elect Marc Olivié Mgmt For For For Elect Mark Schwartz Mgmt For For For 2 Ratification of Auditor Mgmt For For For McGraw-Hill Companies Inc Ticker Security ID: Meeting Date Meeting Status MHP CUSIP9 580645109 04/30/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Sir Winfried Bischoff Mgmt For For For Elect Douglas Daft Mgmt For For For Elect Linda Lorimer Mgmt For For For Elect Harold McGraw III Mgmt For For For Elect Sir Michael Rake Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 SHAREHOLDER PROPOSAL ShrHoldr Against For Against REQUESTING THE ANNUAL ELECTION OF EACH DIRECTOR. 4 SHAREHOLDER PROPOSAL ShrHoldr Against For Against REQUESTING ADOPTION OF A SIMPLE MAJORITY VOTE. Medco Health Solutions Inc Ticker Security ID: Meeting Date Meeting Status MHS CUSIP9 58405U102 05/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: JOHN Mgmt For For For L. CASSIS 2 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL GOLDSTEIN 3 ELECTION OF DIRECTOR: Mgmt For For For BLENDA J. WILSON 4 Ratification of Auditor Mgmt For For For 5 Increase Authorized Shares Mgmt For For For 6 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING EXECUTIVE COMPENSATION Medtronic Inc Ticker Security ID: Meeting Date Meeting Status MDT CUSIP9 585055106 08/23/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Calhoun Mgmt For Withhold Against Elect Arthur Collins, Jr. Mgmt For Withhold Against Elect James Lenehan Mgmt For Withhold Against Elect Kendall Powell Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Repeal of Classified Board Mgmt For For For Merck & Company Inc Ticker Security ID: Meeting Date Meeting Status MRK CUSIP9 589331107 04/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For Against Against RICHARD T. CLARK 2 ELECTION OF DIRECTOR: Mgmt For Against Against JOHNNETTA B. COLE, PH.D. 3 ELECTION OF DIRECTOR: Mgmt For Against Against THOMAS H. GLOCER 4 ELECTION OF DIRECTOR: Mgmt For Against Against STEVEN F. GOLDSTONE 5 ELECTION OF DIRECTOR: Mgmt For Against Against WILLIAM B. HARRISON, JR. 6 ELECTION OF DIRECTOR: Mgmt For Against Against HARRY R. JACOBSON, M.D. 7 ELECTION OF DIRECTOR: Mgmt For Against Against WILLIAM N. KELLEY, M.D. 8 ELECTION OF DIRECTOR: Mgmt For Against Against ROCHELLE B. LAZARUS 9 ELECTION OF DIRECTOR: Mgmt For Against Against THOMAS E. SHENK, PH.D. 10 ELECTION OF DIRECTOR: ANNE Mgmt For Against Against M. TATLOCK 11 ELECTION OF DIRECTOR: Mgmt For Against Against SAMUEL O. THIER, M.D. 12 ELECTION OF DIRECTOR: Mgmt For Against Against WENDELL P. WEEKS 13 ELECTION OF DIRECTOR: PETER Mgmt For Against Against C. WENDELL 14 Ratification of Auditor Mgmt For For For 15 STOCKHOLDER PROPOSAL ShrHoldr Against Against For CONCERNING MANAGEMENT COMPENSATION 16 STOCKHOLDER PROPOSAL ShrHoldr Against For Against CONCERNING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION 17 STOCKHOLDER PROPOSAL ShrHoldr Against For Against CONCERNING SPECIAL SHAREHOLDER MEETINGS 18 STOCKHOLDER PROPOSAL ShrHoldr Against For Against CONCERNING AN INDEPENDENT LEAD DIRECTOR Mettler Toledo International Ticker Security ID: Meeting Date Meeting Status MTD CUSIP9 592688105 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For ROBERT F. SPOERRY 2 ELECTION OF DIRECTOR: WAH- Mgmt For For For HUI CHU 3 ELECTION OF DIRECTOR: Mgmt For For For FRANCIS A. CONTINO 4 ELECTION OF DIRECTOR: JOHN Mgmt For For For T. DICKSON 5 ELECTION OF DIRECTOR: PHILIP Mgmt For For For H. GEIER 6 ELECTION OF DIRECTOR: HANS Mgmt For For For ULRICH MAERKI 7 ELECTION OF DIRECTOR: Mgmt For For For GEORGE M. MILNE 8 ELECTION OF DIRECTOR: Mgmt For For For THOMAS P. SALICE 9 APPROVAL OF INDEPENDENT Mgmt For For For REGISTERED PUBLIC ACCOUNTING FIRM. Microchip Technology Inc Ticker Security ID: Meeting Date Meeting Status MCHP CUSIP9 595017104 08/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Steve Sanghi Mgmt For For For Elect Albert Hugo-Martinez Mgmt For For For Elect L. B. Day Mgmt For For For Elect Matthew Chapman Mgmt For For For Elect Wade Meyercord Mgmt For For For 2 Amendment to 2004 Equity Mgmt For For For Incentive Plan 3 Ratification of Auditor Mgmt For For For Microsoft Corp. Ticker Security ID: Meeting Date Meeting Status MSFT CUSIP9 594918104 11/13/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM H. GATES, III 2 ELECTION OF DIRECTOR: Mgmt For For For STEVEN A. BALLMER 3 ELECTION OF DIRECTOR: JAMES Mgmt For For For I. CASH JR., PHD 4 ELECTION OF DIRECTOR: DINA Mgmt For For For DUBLON 5 ELECTION OF DIRECTOR: Mgmt For For For RAYMOND V. GILMARTIN 6 ELECTION OF DIRECTOR: REED Mgmt For For For HASTINGS 7 ELECTION OF DIRECTOR: DAVID Mgmt For For For F. MARQUARDT 8 ELECTION OF DIRECTOR: Mgmt For For For CHARLES H. NOSKI 9 ELECTION OF DIRECTOR: DR. Mgmt For For For HELMUT PANKE 10 ELECTION OF DIRECTOR: JON A. Mgmt For For For SHIRLEY 11 Ratification of Auditor Mgmt For For For 12 SHAREHOLDER PROPOSAL - ShrHoldr Against Against For ADOPTION OF POLICIES ON INTERNET CENSORSHIP. 13 SHAREHOLDER PROPOSAL - ShrHoldr Against Against For ESTABLISHMENT OF BOARD COMMITTEE ON HUMAN RIGHTS. Nasdaq Stock Market Inc Ticker Security ID: Meeting Date Meeting Status NDAQ CUSIP9 631103108 05/21/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Soud Ba'alawy Mgmt For For For Elect Urban Bäckström Mgmt For For For Elect H. Furlong Baldwin Mgmt For For For Elect Michael Casey Mgmt For For For Elect Lon Gorman Mgmt For For For Elect Robert Greifeld Mgmt For For For Elect Glenn H. Hutchins Mgmt For For For Elect Birgitta Kantola Mgmt For For For Elect Essa Kazim Mgmt For For For Elect John Markese Mgmt For For For Elect Hans Munk Nielsen Mgmt For For For Elect Thomas O'Neill Mgmt For Withhold Against Elect James Riepe Mgmt For For For Elect Michael Splinter Mgmt For For For Elect Lars Wedenborn Mgmt For For For Elect Deborah Wince-Smith Mgmt For For For 2 RATIFY APPOINTMENT OF Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 3 APPROVE AMENDED AND Mgmt For For For RESTATED EQUITY PLAN National Oilwell Varco Inc Ticker Security ID: Meeting Date Meeting Status NOV CUSIP9 637071101 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 THE ELECTION OF DIRECTOR: Mgmt For For For ROBERT E. BEAUCHAMP 2 THE ELECTION OF DIRECTOR: Mgmt For For For JEFFERY A. SMISEK 3 RATIFICATION OF INDEPENDENT Mgmt For For For AUDITORS 4 APPROVAL OF NATIONAL Mgmt For For For OILWELL VARCO ANNUAL INCENTIVE PLAN Occidental Petroleum Corp. Ticker Security ID: Meeting Date Meeting Status OXY CUSIP9 674599105 05/02/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For SPENCER ABRAHAM 2 ELECTION OF DIRECTOR: Mgmt For For For RONALD W. BURKLE 3 ELECTION OF DIRECTOR: JOHN Mgmt For For For S. CHALSTY 4 ELECTION OF DIRECTOR: Mgmt For For For EDWARD P. DJEREJIAN 5 ELECTION OF DIRECTOR: JOHN Mgmt For For For E. FEICK 6 ELECTION OF DIRECTOR: RAY R. Mgmt For For For IRANI 7 ELECTION OF DIRECTOR: IRVIN Mgmt For For For W. MALONEY 8 ELECTION OF DIRECTOR: Mgmt For For For AVEDICK B. POLADIAN 9 ELECTION OF DIRECTOR: Mgmt For For For RODOLFO SEGOVIA 10 ELECTION OF DIRECTOR: AZIZ Mgmt For For For D. SYRIANI 11 ELECTION OF DIRECTOR: Mgmt For For For ROSEMARY TOMICH 12 ELECTION OF DIRECTOR: Mgmt For For For WALTER L. WEISMAN 13 RATIFICATION OF SELECTION OF Mgmt For For For KPMG AS INDEPENDENT AUDITORS. 14 SCIENTIFIC REPORT ON GLOBAL ShrHoldr Against Against For WARMING. 15 ADVISORY VOTE ON EXECUTIVE ShrHoldr Against Against For COMPENSATION. 16 INDEPENDENCE OF ShrHoldr Against For Against COMPENSATION CONSULTANTS. 17 PAY-FOR-SUPERIOR- ShrHoldr Against Against For PERFORMANCE PRINCIPLE. 18 SPECIAL SHAREHOLDER ShrHoldr Against Against For MEETINGS. Omnicom Group Inc Ticker Security ID: Meeting Date Meeting Status OMC CUSIP9 681919106 05/16/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Wren Mgmt For For For Elect Bruce Crawford Mgmt For For For Elect Robert Clark Mgmt For For For Elect Leonard Coleman, Jr. Mgmt For For For Elect Errol Cook Mgmt For For For Elect Susan Denison Mgmt For For For Elect Michael Henning Mgmt For For For Elect John Murphy Mgmt For For For Elect John Purcell Mgmt For For For Elect Linda Johnson Rice Mgmt For For For Elect Gary Roubos Mgmt For For For 2 Ratification of Auditor Mgmt For For For Oracle Corp. Ticker Security ID: Meeting Date Meeting Status ORCL CUSIP9 68389X105 11/02/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jeffrey Henley Mgmt For For For Elect Lawrence Ellison Mgmt For For For Elect Donald Lucas Mgmt For For For Elect Michael Boskin Mgmt For For For Elect Jack Kemp Mgmt For For For Elect Jeffrey Berg Mgmt For For For Elect Safra Catz Mgmt For For For Elect Hector Garcia-Molina Mgmt For For For Elect H. Raymond Bingham Mgmt For For For Elect Charles Phillips, Jr. Mgmt For For For Elect Naomi Seligman Mgmt For For For 2 Fiscal Year 2008 Executive Bonus Mgmt For For For Plan 3 Ratification of Auditor Mgmt For For For 4 Shareholder Proposal Regarding a ShrHoldr Against Against For Board Committee on Human Rights 5 STOCKHOLDER PROPOSAL ON ShrHoldr Against Against For AN OPEN SOURCE REPORT. Parker-Hannifin Corp. Ticker Security ID: Meeting Date Meeting Status PH CUSIP9 701094104 10/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Linda Harty Mgmt For Withhold Against Elect Candy Obourn Mgmt For Withhold Against Elect Donald Washkewicz Mgmt For Withhold Against 2 A MANAGEMENT PROPOSAL TO Mgmt For For For DECLASSIFY THE BOARD OF DIRECTORS 3 Ratification of Auditor Mgmt For For For Pepsi Bottling Group Ticker Security ID: Meeting Date Meeting Status PBG CUSIP9 713409100 05/28/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: LINDA Mgmt For For For G. ALVARADO 2 ELECTION OF DIRECTOR: Mgmt For For For BARRY H. BERACHA 3 ELECTION OF DIRECTOR: JOHN Mgmt For For For C. COMPTON 4 ELECTION OF DIRECTOR: ERIC Mgmt For For For J. FOSS 5 ELECTION OF DIRECTOR: IRA D. Mgmt For For For HALL 6 ELECTION OF DIRECTOR: Mgmt For For For SUSAN D. KRONICK 7 ELECTION OF DIRECTOR: Mgmt For For For BLYTHE J. MCGARVIE 8 ELECTION OF DIRECTOR: JOHN Mgmt For For For A. QUELCH 9 ELECTION OF DIRECTOR: Mgmt For For For JAVIER G. TERUEL 10 ELECTION OF DIRECTOR: Mgmt For For For CYNTHIA M. TRUDELL 11 APPROVAL OF THE COMPANY'S Mgmt For For For AMENDED AND RESTATED CERTIFICATE OF INCORPORATION 12 APPROVAL OF AN AMENDMENT Mgmt For Against Against TO THE COMPANY'S 2004 LONG- TERM INCENTIVE PLAN 13 Ratification of Auditor Mgmt For For For PepsiCo, Inc Ticker Security ID: Meeting Date Meeting Status PEP CUSIP9 713448108 05/07/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: I.M. Mgmt For For For COOK 2 ELECTION OF DIRECTOR: D. Mgmt For For For DUBLON 3 ELECTION OF DIRECTOR: V.J. Mgmt For For For DZAU 4 ELECTION OF DIRECTOR: R.L. Mgmt For For For HUNT 5 ELECTION OF DIRECTOR: A. Mgmt For For For IBARGUEN 6 ELECTION OF DIRECTOR: A.C. Mgmt For For For MARTINEZ 7 ELECTION OF DIRECTOR: I.K. Mgmt For For For NOOYI 8 ELECTION OF DIRECTOR: S.P. Mgmt For For For ROCKEFELLER 9 ELECTION OF DIRECTOR: J.J. Mgmt For For For SCHIRO 10 ELECTION OF DIRECTOR: L.G. Mgmt For For For TROTTER 11 ELECTION OF DIRECTOR: D. Mgmt For For For VASELLA 12 ELECTION OF DIRECTOR: M.D. Mgmt For For For WHITE 13 APPROVAL OF INDEPENDENT Mgmt For For For REGISTERED PUBLIC ACCOUNTANTS 14 Shareholder Proposal Regarding ShrHoldr Against Against For Report on Beverage Container Recycling Program 15 Shareholder Proposal Regarding ShrHoldr Against Against For Genetically Engineered Products 16 SHAREHOLDER PROPOSAL - ShrHoldr Against Against For RIGHT TO WATER POLICY (PROXY STATEMENT P. 46) 17 SHAREHOLDER PROPOSAL - ShrHoldr Against Against For GLOBAL WARMING REPORT (PROXY STATEMENT P. 48) 18 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation Potash Corp of Saskatchewan Inc. Ticker Security ID: Meeting Date Meeting Status POT CUSIP9 73755L107 05/08/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Re-elect William Doyle Mgmt For For For Re-elect John Estey Mgmt For For For Re-elect Wade Fetzer, III Mgmt For For For Elect Charles Hoffman Mgmt For For For Re-elect Dallas Howe Mgmt For For For Re-elect Alice Laberge Mgmt For For For Re-elect Keith Martell Mgmt For For For Re-elect Jeffrey McCaig Mgmt For For For Re-elect Mary Mogford Mgmt For For For Re-elect Paul Schoenhals Mgmt For For For Re-elect E. Robert Stromberg Mgmt For For For Re-elect Elena Viyella de Paliza Mgmt For For For 2 THE APPOINTMENT OF Mgmt For For For DELOITTE & TOUCHE LLP AS AUDITORS OF THE CORPORATION. 3 Performance Option Plan Mgmt For Against Against 4 Shareholder Proposal Regarding Mgmt Against Against For Supplemental Executive Retirement Plan Policy Priceline.com Inc Ticker Security ID: Meeting Date Meeting Status PCLN CUSIP9 741503403 06/04/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jeffrey Boyd Mgmt For For For Elect Ralph Bahna Mgmt For For For Elect Howard Barker, Jr. Mgmt For For For Elect Jan Docter Mgmt For For For Elect Jeffrey Epstein Mgmt For For For Elect James Guyette Mgmt For For For Elect Nancy Peretsman Mgmt For For For Elect Craig Rydin Mgmt For For For 2 TO APPROVE AMENDMENTS TO Mgmt For For For THE COMPANY'S 1999 OMNIBUS PLAN. 3 Ratification of Auditor Mgmt For For For 4 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting Pride International Inc Ticker Security ID: Meeting Date Meeting Status PDE CUSIP9 74153Q102 05/19/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Brown Mgmt For Withhold Against Elect Kenneth Burke Mgmt For Withhold Against Elect Archie Dunham Mgmt For Withhold Against Elect David Hager Mgmt For Withhold Against Elect Francis Kalman Mgmt For Withhold Against Elect Ralph McBride Mgmt For Withhold Against Elect Robert Phillips Mgmt For Withhold Against Elect Louis Raspino Mgmt For Withhold Against 2 Amendment to the 2004 Directors' Mgmt For For For Stock Incentive Plan 3 Ratification of Auditor Mgmt For For For Procter & Gamble Company Ticker Security ID: Meeting Date Meeting Status PG CUSIP9 742718109 10/09/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Rajat Gupta Mgmt For For For Elect A. G. Lafley Mgmt For For For Elect Lynn Martin Mgmt For For For Elect Johnathan Rodgers Mgmt For For For Elect John Smith, Jr. Mgmt For For For Elect Ralph Snyderman Mgmt For For For Elect Margaret Whitman Mgmt For For For 2 RATIFY APPOINTMENT OF THE Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 3 SHAREHOLDER PROPOSAL #1 - ShrHoldr Against Against For AWARD NO FUTURE STOCK OPTIONS 4 SHAREHOLDER PROPOSAL #2 - ShrHoldr Against Against For REPORT ON COMPANY POLICIES AND ACTIVITIES 5 SHAREHOLDER PROPOSAL #3 - ShrHoldr Against Against For ANIMAL TESTING Republic Services Inc Ticker Security ID: Meeting Date Meeting Status RSG CUSIP9 760759100 05/16/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James O'Connor Mgmt For For For Elect Harris Hudson Mgmt For Withhold Against Elect John Croghan Mgmt For For For Elect W. Lee Nutter Mgmt For For For Elect Ramon Rodriguez Mgmt For For For Elect Allan Sorensen Mgmt For For For Elect Michael Wickham Mgmt For For For 2 Ratification of Auditor Mgmt For For For Ross Stores Inc Ticker Security ID: Meeting Date Meeting Status ROST CUSIP9 778296103 05/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Stuart Moldaw Mgmt For For For Elect George Orban Mgmt For For For Elect Donald Seiler Mgmt For For For 2 TO APPROVE ADOPTION OF THE Mgmt For For For ROSS STORES, INC. 2008 EQUITY INCENTIVE PLAN. 3 Ratification of Auditor Mgmt For For For Safeway Incorporated Ticker Security ID: Meeting Date Meeting Status SWY CUSIP9 786514208 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For STEVEN A. BURD 2 ELECTION OF DIRECTOR: JANET Mgmt For For For E. GROVE 3 ELECTION OF DIRECTOR: Mgmt For For For MOHAN GYANI 4 ELECTION OF DIRECTOR: PAUL Mgmt For For For HAZEN 5 ELECTION OF DIRECTOR: Mgmt For For For FRANK C. HERRINGER 6 ELECTION OF DIRECTOR: Mgmt For For For ROBERT I. MACDONNELL 7 ELECTION OF DIRECTOR: Mgmt For For For DOUGLAS J. MACKENZIE 8 ELECTION OF DIRECTOR: Mgmt For For For KENNETH W. ODER 9 ELECTION OF DIRECTOR: Mgmt For For For REBECCA A. STIRN 10 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM Y. TAUSCHER 11 ELECTION OF DIRECTOR: Mgmt For For For RAYMOND G. VIAULT 12 Ratification of Auditor Mgmt For For For 13 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REQUESTING CUMULATIVE VOTING. 14 Shareholder Proposal Regarding ShrHoldr Against Against For Retirement Arrangements for Senior Executives 15 Shareholder Proposal Regarding a ShrHoldr Against Against For Policy for Rule 10(b)5-1 Trading Plans St. Jude Medical, Inc. Ticker Security ID: Meeting Date Meeting Status STJ CUSIP9 790849103 05/09/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Devenuti Mgmt For For For Elect Stuart Essig Mgmt For For For Elect Thomas Garrett, III Mgmt For For For Elect Wendy Yarno Mgmt For For For 2 Amendment to the 2007 Stock Mgmt For For For Incentive Plan 3 Adoption of Majority Vote for Mgmt For For For Election of Directors 4 Ratification of Auditor Mgmt For For For Schering-Plough Corp. Ticker Security ID: Meeting Date Meeting Status SGP CUSIP9 806605101 05/16/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Hans Becherer Mgmt For For For Elect Thomas Colligan Mgmt For For For Elect Fred Hassan Mgmt For For For Elect C. Robert Kidder Mgmt For For For Elect Eugene McGrath Mgmt For For For Elect Carl Mundy Jr. Mgmt For For For Elect Antonio Perez Mgmt For For For Elect Patricia Russo Mgmt For For For Elect Jack Stahl Mgmt For For For Elect Craig Thompson Mgmt For For For Elect Kathryn Turner Mgmt For For For Elect Robert van Oordt Mgmt For For For Elect Arthur Weinbach Mgmt For For For 2 Ratification of Auditor Mgmt For For For Sherwin-Williams Company Ticker Security ID: Meeting Date Meeting Status SHW CUSIP9 824348106 04/16/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Arthur Anton Mgmt For For For Elect James Boland Mgmt For For For Elect Christopher Connor Mgmt For For For Elect Daniel Evans Mgmt For For For Elect David Hodnik Mgmt For For For Elect Susan Kropf Mgmt For For For Elect Robert Mahoney Mgmt For For For Elect Gary McCullough Mgmt For For For Elect A. Malachi Mixon, III Mgmt For For For Elect Curtis Moll Mgmt For For For Elect Richard Smucker Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO MAJORITY VOTING SOUTHERN COPPER CORPORATION Ticker Security ID: Meeting Date Meeting Status PCU CUSIP9 84265V105 05/28/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect German Larrea Mota-Velasco Mgmt For Withhold Against Elect Oscar Gonzalez Rocha Mgmt For Withhold Against Elect Emilio Carrillo Gamboa Mgmt For Withhold Against Elect Alfredo Perez Mgmt For Withhold Against Elect Alberto de la Parra Zavala Mgmt For Withhold Against Elect Xavier Garcia de Quevedo Mgmt For Withhold Against Topete Elect Harold Handelsman Mgmt For Withhold Against Elect Genaro Larrea Mota-Velasco Mgmt For Withhold Against Elect Daniel Quintanilla Mgmt For Withhold Against Elect Armando Ortega Gomez Mgmt For Withhold Against Elect Luis Miguel Palomino Bonilla Mgmt For Withhold Against Elect Gilberto Cifuentes Mgmt For Withhold Against Elect Juan Rebolledo Gout Mgmt For Withhold Against Elect Carlos Ruiz Sacristan Mgmt For Withhold Against 2 Increase in Authorized Common Mgmt For For For Stock 3 Ratification of Auditor Mgmt For For For Staples Inc Ticker Security ID: Meeting Date Meeting Status SPLS CUSIP9 855030102 06/09/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: BASIL Mgmt For For For L. ANDERSON 2 ELECTION OF DIRECTOR: Mgmt For For For ARTHUR M. BLANK 3 ELECTION OF DIRECTOR: MARY Mgmt For For For ELIZABETH BURTON 4 ELECTION OF DIRECTOR: Mgmt For For For JUSTIN KING 5 ELECTION OF DIRECTOR: Mgmt For For For CAROL MEYROWITZ 6 ELECTION OF DIRECTOR: Mgmt For For For ROWLAND T. MORIARTY 7 ELECTION OF DIRECTOR: Mgmt For For For ROBERT C. NAKASONE 8 ELECTION OF DIRECTOR: Mgmt For For For RONALD L. SARGENT 9 ELECTION OF DIRECTOR: Mgmt For For For ROBERT E. SULENTIC 10 ELECTION OF DIRECTOR: Mgmt For For For MARTIN TRUST 11 ELECTION OF DIRECTOR: VIJAY Mgmt For For For VISHWANATH 12 ELECTION OF DIRECTOR: PAUL Mgmt For For For F. WALSH 13 Elimination of Supermajority Mgmt For For For Requirement 14 Executive Officer Incentive Plan Mgmt For For For 15 Amendment to the 2004 Stock Mgmt For For For Incentive Plan 16 Ratification of Auditor Mgmt For For For 17 Shareholder Proposal Regarding ShrHoldr Against Against For the Right to Call a Special Meeting T Rowe Price Group Inc Ticker Security ID: Meeting Date Meeting Status TROW CUSIP9 74144T108 04/10/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For EDWARD C. BERNARD 2 ELECTION OF DIRECTOR: JAMES Mgmt For For For T. BRADY 3 ELECTION OF DIRECTOR: J. Mgmt For For For ALFRED BROADDUS, JR. 4 ELECTION OF DIRECTOR: Mgmt For For For DONALD B. HEBB, JR. 5 ELECTION OF DIRECTOR: JAMES Mgmt For For For A.C. KENNEDY 6 ELECTION OF DIRECTOR: BRIAN Mgmt For For For C. ROGERS 7 ELECTION OF DIRECTOR: DR. Mgmt For For For ALFRED SOMMER 8 ELECTION OF DIRECTOR: Mgmt For For For DWIGHT S. TAYLOR 9 ELECTION OF DIRECTOR: ANNE Mgmt For For For MARIE WHITTEMORE 10 Increase in Authorized Common Mgmt For For For Stock 11 Ratification of Auditor Mgmt For For For 12 Transaction of Other Business Mgmt For Against Against Terex Corp. Ticker Security ID: Meeting Date Meeting Status TEX CUSIP9 880779103 05/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ronald DeFeo Mgmt For For For Elect G. Chris Andersen Mgmt For For For Elect Paula Cholmondeley Mgmt For For For Elect Don DeFosset Mgmt For For For Elect William Fike Mgmt For For For Elect Thomas Hansen Mgmt For For For Elect Donald Jacobs Mgmt For For For Elect David Sachs Mgmt For For For Elect Oren Shaffer Mgmt For For For Elect David Wang Mgmt For For For Elect Helge Wehmeier Mgmt For For For 2 RATIFICATION OF SELECTION OF Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Tesoro Corp. Ticker Security ID: Meeting Date Meeting Status TSO CUSIP9 881609101 05/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Goldman Mgmt For For For Elect Steven Grapstein Mgmt For For For Elect William Johnson Mgmt For For For Elect Rodney Chase Mgmt For For For Elect Donald Schmude Mgmt For For For Elect Bruce Smith Mgmt For For For Elect John Bookout, III Mgmt For For For Elect Michael Wiley Mgmt For For For Elect Jim Nokes Mgmt For For For 2 Amendment to the 2006 Long-term Mgmt For For For Incentive Plan 3 Ratification of Auditor Mgmt For For For Teva Pharmaceutical Industries Ltd (ADR) Ticker Security ID: Meeting Date Meeting Status TEVA CUSIP9 881624209 07/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 TO ELECT ABRAHAM E. COHEN Mgmt For For For AS A DIRECTOR. 4 TO ELECT PROF. ROGER D. Mgmt For For For KORNBERG AS A DIRECTOR 5 TO ELECT PROF. MOSHE MANY Mgmt For For For AS A DIRECTOR. 6 TO ELECT DAN PROPPER AS A Mgmt For For For DIRECTOR. 7 Liability Insurance Mgmt For For For 8 Appointment of Auditor and Mgmt For For For Authority to Set Fees Texas Instruments Inc Ticker Security ID: Meeting Date Meeting Status TXN CUSIP9 882508104 04/17/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: J.R. Mgmt For For For ADAMS 2 ELECTION OF DIRECTOR: D.L. Mgmt For For For BOREN 3 ELECTION OF DIRECTOR: D.A. Mgmt For For For CARP 4 ELECTION OF DIRECTOR: C.S. Mgmt For For For COX 5 ELECTION OF DIRECTOR: D.R. Mgmt For For For GOODE 6 ELECTION OF DIRECTOR: P.H. Mgmt For For For PATSLEY 7 ELECTION OF DIRECTOR: W.R. Mgmt For For For SANDERS 8 ELECTION OF DIRECTOR: R.J. Mgmt For For For SIMMONS 9 ELECTION OF DIRECTOR: R.K. Mgmt For For For TEMPLETON 10 ELECTION OF DIRECTOR: C.T. Mgmt For For For WHITMAN 11 Ratification of Auditor Mgmt For For For 12 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING QUALIFICATIONS FOR DIRECTOR NOMINEES. TJX Companies Inc Ticker Security ID: Meeting Date Meeting Status TJX CUSIP9 872540109 06/03/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jose Alvarez Mgmt For For For Elect Alan Bennett Mgmt For For For Elect David Brandon Mgmt For For For Elect Bernard Cammarata Mgmt For For For Elect David Ching Mgmt For For For Elect Michael Hines Mgmt For For For Elect Amy Lane Mgmt For For For Elect Carol Meyrowitz Mgmt For For For Elect John O'Brien Mgmt For For For Elect Robert Shapiro Mgmt For For For Elect Willow Shire Mgmt For For For Elect Fletcher Wiley Mgmt For For For 2 RATIFICATION OF APPOINTMENT Mgmt For For For OF PRICEWATERHOUSECOOPERS LLP. 3 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING ELECTION OF DIRECTORS BY MAJORITY VOTE. 4 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING IMPLEMENTATION OF THE MACBRIDE PRINCIPLES. UNILEVER N.V. Ticker Security ID: Meeting Date Meeting Status UN CUSIP9 904784709 05/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports; Allocation of Mgmt For For For Profits/Dividends 2 Ratification of Executive Directors' Mgmt For For For Acts 3 Ratification of Non-Executive Mgmt For For For Directors' Acts 4 TO RE-APPOINT MR P J CESCAU Mgmt For For For AS AN EXECUTIVE DIRECTOR. 5 TO APPOINT MR J A LAWRENCE Mgmt For For For AS AN EXECUTIVE DIRECTOR. 6 TO INCREASE GSIP AWARD AND Mgmt For For For BONUS LIMITS FOR MR J A LAWRENCE. 7 TO RE-APPOINT PROFESSOR G Mgmt For For For BERGER AS A NON-EXECUTIVE DIRECTOR. 8 Elect Lord Brittan of Spennithorne Mgmt For For For 9 TO RE-APPOINT PROFESSOR W Mgmt For For For DIK AS A NON-EXECUTIVE DIRECTOR. 10 TO RE-APPOINT MR C E GOLDEN Mgmt For For For AS A NON-EXECUTIVE DIRECTOR. 11 TO RE-APPOINT DR B E GROTE Mgmt For For For AS A NON-EXECUTIVE DIRECTOR. 12 TO RE-APPOINT MR N MURTHY Mgmt For For For AS A NON-EXECUTIVE DIRECTOR. 13 TO RE-APPOINT MS H NYASULU Mgmt For For For AS A NON-EXECUTIVE DIRECTOR. 14 TO RE-APPOINT THE LORD Mgmt For For For SIMON OF HIGHBURY CBE AS A NON-EXECUTIVE DIRECTOR. 15 TO RE-APPOINT MR K J STORM Mgmt For For For AS A NON-EXECUTIVE DIRECTOR. 16 TO RE-APPOINT MR M Mgmt For For For TRESCHOW AS A NON- EXECUTIVE DIRECTOR. 17 TO RE-APPOINT MR J VAN DER Mgmt For For For VEER AS A NON-EXECUTIVE DIRECTOR. 18 Appointment of Auditor Mgmt For For For 19 TO APPROVE THE PROPOSAL TO Mgmt For For For CHANGE THE REPORTING LANGUAGE. 20 Authority to Issue Shares w/ and Mgmt For For For w/o Preemptive Rights 21 Authority to Repurchase Shares Mgmt For For For 22 Authority to Cancel Shares Mgmt For Against Against United Technologies Corp. Ticker Security ID: Meeting Date Meeting Status UTX CUSIP9 913017109 04/09/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Louis Chenevert Mgmt For For For Elect George David Mgmt For For For Elect John Faraci Mgmt For For For Elect Jean-Pierre Garnier Mgmt For For For Elect Jamie Gorelick Mgmt For For For Elect Charles Lee Mgmt For For For Elect Richard McCormick Mgmt For For For Elect Harold McGraw III Mgmt For For For Elect Richard Myers Mgmt For For For Elect H. Patrick Swygert Mgmt For For For Elect André Villeneuve Mgmt For For For Elect Christine Whitman Mgmt For For For 2 APPOINTMENT OF Mgmt For For For INDEPENDENT AUDITORS 3 APPROVAL OF AMENDMENT TO Mgmt For For For THE 2005 LONG-TERM INCENTIVE PLAN 4 SHAREOWNER PROPOSAL: ShrHoldr Against Against For PRINCIPLES FOR HEALTH CARE REFORM 5 SHAREOWNER PROPOSAL: ShrHoldr Against Against For GLOBAL SET OF CORPORATE STANDARDS 6 SHAREOWNER PROPOSAL: PAY ShrHoldr Against Against For FOR SUPERIOR PERFORMANCE 7 SHAREOWNER PROPOSAL: ShrHoldr Against Against For OFFSETS FOR FOREIGN MILITARY SALES UnitedHealth Group Inc Ticker Security ID: Meeting Date Meeting Status UNH CUSIP9 91324P102 06/05/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM C. BALLARD, JR. 2 ELECTION OF DIRECTOR: Mgmt For For For RICHARD T. BURKE 3 ELECTION OF DIRECTOR: Mgmt For For For ROBERT J. DARRETTA 4 ELECTION OF DIRECTOR: Mgmt For For For STEPHEN J. HEMSLEY 5 ELECTION OF DIRECTOR: Mgmt For Against Against MICHELE J. HOOPER 6 ELECTION OF DIRECTOR: Mgmt For For For DOUGLAS W. LEATHERDALE 7 ELECTION OF DIRECTOR: Mgmt For For For GLENN M. RENWICK 8 ELECTION OF DIRECTOR: GAIL Mgmt For For For R. WILENSKY, PH.D. 9 APPROVAL OF THE MATERIAL Mgmt For For For TERMS FOR PAYMENT OF EXECUTIVE INCENTIVE COMPENSATION 10 Amendment to the 1993 Employee Mgmt For For For Stock Purchase Plan 11 Ratification of Auditor Mgmt For Against Against 12 SHAREHOLDER PROPOSAL ShrHoldr Against Against For CONCERNING ADVISORY VOTE ON EXECUTIVE COMPENSATION 13 SHAREHOLDER PROPOSAL ShrHoldr Against Against For CONCERNING PERFORMANCE VESTING SHARES Valero Energy Corp. Ticker Security ID: Meeting Date Meeting Status VLO CUSIP9 91913Y100 05/01/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect W. E. Bradford Mgmt For For For Elect Ronald Calgaard Mgmt For For For Elect Irl Engelhardt Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Prohibition of Executive Stock Sales During Stock Repurchase Periods 4 Shareholder Proposal Regarding an ShrHoldr Against Against For Advisory Vote on Executive Compensation 5 Shareholder Proposal Regarding ShrHoldr Against Against For Reviewing Political Contributions Walt Disney Company Ticker Security ID: Meeting Date Meeting Status DIS CUSIP9 254687106 03/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For SUSAN E. ARNOLD 2 ELECTION OF DIRECTOR: JOHN Mgmt For For For E. BRYSON 3 ELECTION OF DIRECTOR: JOHN Mgmt For For For S. CHEN 4 ELECTION OF DIRECTOR: Mgmt For For For JUDITH L. ESTRIN 5 ELECTION OF DIRECTOR: Mgmt For For For ROBERT A. IGER 6 ELECTION OF DIRECTOR: Mgmt For Against Against STEVEN P. JOBS 7 ELECTION OF DIRECTOR: FRED Mgmt For For For H. LANGHAMMER 8 ELECTION OF DIRECTOR: Mgmt For For For AYLWIN B. LEWIS 9 ELECTION OF DIRECTOR: Mgmt For For For MONICA C. LOZANO 10 ELECTION OF DIRECTOR: Mgmt For For For ROBERT W. MATSCHULLAT 11 ELECTION OF DIRECTOR: JOHN Mgmt For For For E. PEPPER, JR. 12 ELECTION OF DIRECTOR: ORIN Mgmt For For For C. SMITH 13 Ratification of Auditor Mgmt For For For 14 Amendment to the Amended and Mgmt For Against Against Restated 2005 Stock Incentive Plan 15 Amendment to the 2002 Executive Mgmt For For For Performance Plan WellPoint Inc Ticker Security ID: Meeting Date Meeting Status WLP CUSIP9 94973V107 05/21/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Angela Braly Mgmt For For For Elect William Bush Mgmt For For For Elect Warren Jobe Mgmt For For For Elect William Mays Mgmt For For For Elect Donald Riegle, Jr. Mgmt For For For Elect William Ryan Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Resolution on Compensation Wells Fargo & Co Ticker Security ID: Meeting Date Meeting Status WFC CUSIP9 949746101 04/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: JOHN Mgmt For For For S. CHEN 2 ELECTION OF DIRECTOR: LLOYD Mgmt For For For H. DEAN 3 ELECTION OF DIRECTOR: Mgmt For For For SUSAN E. ENGEL 4 ELECTION OF DIRECTOR: Mgmt For For For ENRIQUE HERNANDEZ, JR. 5 ELECTION OF DIRECTOR: Mgmt For For For ROBERT L. JOSS 6 ELECTION OF DIRECTOR: Mgmt For For For RICHARD M. KOVACEVICH 7 ELECTION OF DIRECTOR: Mgmt For For For RICHARD D. MCCORMICK 8 ELECTION OF DIRECTOR: Mgmt For For For CYNTHIA H. MILLIGAN 9 ELECTION OF DIRECTOR: Mgmt For For For NICHOLAS G. MOORE 10 ELECTION OF DIRECTOR: PHILIP Mgmt For For For J. QUIGLEY 11 ELECTION OF DIRECTOR: Mgmt For For For DONALD B. RICE 12 ELECTION OF DIRECTOR: Mgmt For For For JUDITH M. RUNSTAD 13 ELECTION OF DIRECTOR: Mgmt For For For STEPHEN W. SANGER 14 ELECTION OF DIRECTOR: JOHN Mgmt For For For G. STUMPF 15 ELECTION OF DIRECTOR: Mgmt For For For SUSAN G. SWENSON 16 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL W. WRIGHT 17 Ratification of Auditor Mgmt For For For 18 PROPOSAL TO APPROVE THE Mgmt For For For PERFORMANCE-BASED COMPENSATION POLICY. 19 Amendment to the Long-Term Mgmt For For For Incentive Compensation Plan 20 PROPOSAL REGARDING A BY- ShrHoldr Against Against For LAWS AMENDMENT TO REQUIRE AN INDEPENDENT CHAIRMAN. 21 PROPOSAL REGARDING AN ShrHoldr Against Against For EXECUTIVE COMPENSATION ADVISORY VOTE. 22 PROPOSAL REGARDING A PAY- ShrHoldr Against Against For FOR-SUPERIOR-PERFORMANCE COMPENSATION PLAN. 23 PROPOSAL REGARDING HUMAN ShrHoldr Against Against For RIGHTS ISSUES IN INVESTMENT POLICIES. 24 PROPOSAL REGARDING A ShrHoldr Against Against For NEUTRAL SEXUAL ORIENTATION EMPLOYMENT POLICY. 25 PROPOSAL REGARDING A ShrHoldr Against Against For REPORT ON RACIAL DISPARITIES IN MORTGAGE LENDING. Wyeth Ticker Security ID: Meeting Date Meeting Status WYE CUSIP9 983024100 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For ROBERT M. AMEN 2 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL J. CRITELLI 3 ELECTION OF DIRECTOR: Mgmt For For For ROBERT ESSNER 4 ELECTION OF DIRECTOR: JOHN Mgmt For For For D. FEERICK 5 ELECTION OF DIRECTOR: Mgmt For For For FRANCES D. FERGUSSON 6 ELECTION OF DIRECTOR: Mgmt For For For VICTOR F. GANZI 7 ELECTION OF DIRECTOR: Mgmt For For For ROBERT LANGER 8 ELECTION OF DIRECTOR: JOHN Mgmt For For For P. MASCOTTE 9 ELECTION OF DIRECTOR: Mgmt For For For RAYMOND J. MCGUIRE 10 ELECTION OF DIRECTOR: MARY Mgmt For For For LAKE POLAN 11 ELECTION OF DIRECTOR: Mgmt For For For BERNARD POUSSOT 12 ELECTION OF DIRECTOR: GARY Mgmt For For For L. ROGERS 13 ELECTION OF DIRECTOR: JOHN Mgmt For For For R. TORELL III 14 Ratification of Auditor Mgmt For For For 15 VOTE TO AMEND AND RESTATE Mgmt For For For THE WYETH 2005 STOCK INCENTIVE PLAN 16 VOTE TO ADOPT THE WYETH Mgmt For For For 2008 NON-EMPLOYEE DIRECTOR STOCK INCENTIVE PLAN 17 Shareholder Proposal Regarding ShrHoldr Against Against For Political Contributions 18 Shareholder Proposal Regarding ShrHoldr Against Against For Recoupment of Unearned Bonuses Wyndham Worldwide Corp. Ticker Security ID: Meeting Date Meeting Status WYN CUSIP9 98310W108 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Buckman Mgmt For For For Elect George Herrera Mgmt For For For 2 Ratification of Auditor Mgmt For For For Yum! Brands Inc Ticker Security ID: Meeting Date Meeting Status YUM CUSIP9 988498101 05/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Dorman Mgmt For For For Elect Massimo Ferragamo Mgmt For For For Elect J. David Grissom Mgmt For For For Elect Bonnie Hill Mgmt For For For Elect Robert Holland, Jr. Mgmt For For For Elect Kenneth Langone Mgmt For For For Elect Jonathan Linen Mgmt For For For Elect Thomas Nelson Mgmt For For For 1.9 Elect David Novak Mgmt For For For 1.10 Elect Thomas Ryan Mgmt For For For 1.11 Elect Jing-Shyh Su Mgmt For For For 1.12 Elect Jackie Trujillo Mgmt For For For 1.13 Elect Robert Walter Mgmt For For For 2 RATIFICATION OF INDEPENDENT Mgmt For For For AUDITORS ( OF PROXY) 3 Adoption of Majority Vote for Mgmt For For For Election of Directors 4 Amendment to the Long Term Mgmt For For For Incentive Plan 5 SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO THE MACBRIDE PRINCIPLES ( OF PROXY) 6 Shareholder Proposal Regarding ShrHoldr Against Against For Shareholder Advisory Vote on Executive Compensation 7 Shareholder Proposal Regarding ShrHoldr Against Against For Food Supply Chain Security and Sustainability 8 SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO ANIMAL WELFARE ( OF PROXY) Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation if management's recommendation is 'For' or 'Against,' and for managements recommendation if managements recommendation is Abstain. Where management has recommended that shareholders 'Abstain' from voting on a ballot item, a ballot marked 'For' or 'Against' is considered to have been voted against management's recommendation to 'Abstain.' Where management has made no recommendation on a ballot item, 'NA' is used to indicate that there is no management recommendation that a shareholder may vote 'For' or 'Against.' SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: Putnam Voyager Fund By: /s/ Charles E. Porter Name: Charles E. Porter Title: Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Date: August 1, 2008
